DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
In view of the amendments made to the claims, the previous rejection has been withdrawn and a new rejection is set forth below based on an updated search.  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a communication module” in line 11 and “a device” in line 15.  Claim 8 which is dependent on claim 1 also recites “a communication module” in lines 1-2.  Claim 9 which is dependent 
Claims 8 and 9 also seem to duplicate of the subject matter in claim 1, lines 11-17.  It is suggested that claims 8 and 9 be canceled as they are duplicate of claim 1.  
Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  Based on claim 7, the fluorescent response from the tissue of the patient is due to the patient being treated with indocyanine green as the fluorescent agent.  Claim 12 does not include any reference to the fluorescent response is due to the patient being treated with the ICG as the fluorescent agent.  Therefore, it is not clear from claim set 12 how this fluorescence response is generated as there is no mention of the patient being treat with a fluorescent agent or the ICG agent.  It is suggested that claim language be modified such that lines 4-5 includes subject matter similar to claims 1 and 7.  “elicit a fluorescence response from a tissue within the patient treated with indocyanine green as a fluorescent agent”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (20090216079) in view of in view of Jones et al. (20180279908) and further in view of McCombs (20030165428) with evidentiary support provided by Burnes et al. (20190069815).  

 With respect to claims 2 and 3, Morgan et al. teach of the light source to comprise a pulse or continuous laser diode [0027].  
With respect to claim 4, Morgan et al. teach of the light sources or LEDs 60 to be located on different ends  or opposite sides of the capsule body [0027, fig. 2].  
With respect to claim 10, Morgan et al. teach of the device to be a computer [0026].  
With respect to claims 11 and 15, Morgan et al. teach of identifying tissue as either cancerous to or not [0041, 0050, 0051].  
Morgan et al. teach of the detector inside the capsule body but do not explicitly teach of the photodetector and with respect to claims 5 and 6, Morgan et al. do not teach of the silicon 
	Morgan et al. teach of the fluorescent lifetime of the of a fluorescent agent but do not explicitly teach of the decay data and comparing the fluorescence lifetime to a threshold value.  In a similar field of endeavor McCombs teaches of a method and system for the detection and monitoring drug therapy that includes the steps of patient ingesting a capsule that contains tracer dye (fluorophore) such as indocyanine green where the dye is transported to blood vessels and the change in modulation of intensity of emitted light is detected by an external sensor [0090, 0093].  McCombs teaches of labeling a drug with a red or near infrared fluorophore and the presence of fluorophore in the tissue can be detected from the modulation of the emission which represents the intensity of the fluorophore in tissue relative to that of a long lived reference or threshold value [0093].  McCombs reference is therefore able to obtain decay of fluorescence intensity lifetime data [0106] representative of decay of intensity of the fluorescence response and compare to a reference fluorophore or threshold [0094, 0101, 0106, 0107].   With respect to claim 7, McCombs teaches of treating the patient with indocyanine green as the fluorescent agent [0123].  It is well known in that the fluorescence lifetime represents a time a fluorophore is in an excited state before emitting a photon and returning to a ground state (as evidenced by Burnes et al. [0024].  It would have therefore been obvious to one of ordinary skill in the 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR